Citation Nr: 1422345	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for vertigo, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1960 to June 1964, and in the United States Air Force from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for vertigo.

This matter was previously remanded by the Board in December 2011 and November 2013 for further procedural development.  The Board notes that additional evidence has been associated with the record since the most recent adjudication of this claim by the agency of original jurisdiction (AOJ).  However, in a March 2014 statement, the Veteran's representative specifically waived consideration by the AOJ of any new evidence submitted in support of the appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's vertigo is etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board has previously remanded this matter in December 2011 and November 2013.  The Board's December 2011 remand instructed the RO to: (1) obtain copies of any outstanding VA or private treatment records; (2) schedule the Veteran for a VA examination; and (3) after the necessary development readjudicate the claim.

VA took appropriate steps to obtain outstanding treatment records.  The Veteran was scheduled for and attended a February 2012 VA examination to determine the etiology of his vertigo.  The RO then readjudicated the claim in an August 2012 Supplemental Statement of the Case (SSOC).

The Board's November 2013 remand instructed the RO to: (1) contact the Veteran and request that he identify any additional treatment for Vertigo since February 2012 and to obtain any such records; (2) schedule the Veteran for a new VA examination to provide clarity to the February 2012 VA opinion; and (3) readjudicate the claim.

VA took appropriate steps to identify and obtain any additional records.  The Veteran was scheduled for and attended a December 2013 VA examination.  The examiner provided an appropriate examination and opinion pursuant to VA regulations and the November 2013 Board remand.  The RO then readjudicated the claim in a February 2014 SSOC.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
	
VA complied with the duty to notify in a December 2005 letter, prior to the June 2006 rating decision now on appeal.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, and private treatment records with the file.  The record contains a May 2006 Formal Finding of Unavailability of Original Service Records for the Veteran's service records for the period of November 1990 to May 1991.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was most recently afforded a VA examination for his vertigo in December 2013.  The record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate as the examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided well-reasoned and adequately supported opinions.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for Vertigo

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as vertigo, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) .  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).   ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

In addition, certain chronic disabilities, including vertigo, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112, however, does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47  (2010); see also Acciola v. Peake, 22 Vet. App. 320  (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419  (1998); Paulson v. Brown, 7 Vet. App. 466, 470  (1995).  Nor does the presumption of sound condition at entrance into service or presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service apply to periods of ACDUTRA or INACDUTRA. See Smith, 24 Vet. App. at 45.

The Veteran alleges that his vertigo is the result of his active duty military service.  The Veteran specifically alleges that he developed vertigo while in the Air National Guard.  The Veteran does not allege, and the medical and lay evidence of record does not suggest, that the Veteran's vertigo may be related to his period of active duty service from June 1960 to June 1964.  Consequently, this period of service will not be further addressed.

Furthermore, the Board notes that the Veteran's representative has asserted that the claimed vertigo may be a manifestation of an undiagnosed illness related to service in Southwest Asia during the Persian Gul War.  However, the record reflects that his complaints have been attributed to known clinical diagnosis of a peripheral vestibular disorder, specifically benign positional vertigo, as found by the examiner in December 2013.  See 38 C.F.R. § 3.317(a)(1)(ii) (2013).  As such, the associated complaints are not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii) (2013).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013) is not applicable.

Instead, in a December 2005 statement, the Veteran states: "I was diagnosed with Vertigo around 1995 and I was treated for this condition during my National Guard service, which involved my activated period of active military service and National Guard training active duty."  The Veteran's personnel records show a period from November 1990 to May 1991 as the only period of active duty during the Veteran's time in the National Guard.  So from the Veteran's statements that he was diagnosed with vertigo in 1995 and that it began while on active military service, it is unclear whether the Veteran is attempting to allege that vertigo actually began during the period of service from November 1990 to May 1991.  Consequently, the Board will address that potential assertion.

The Veteran has a current diagnosis of a peripheral vestibular disorder, specifically benign positional vertigo, as diagnosed at the Veteran's December 2013 VA examination.  Consequently, Shedden requirement (1) is met, and the Board now turns to requirements (2) and (3).

The Veteran has contended that his symptoms of vertigo began somewhere between 1988 and 1989.  However, at his December 2013 VA examination, the Veteran states that he has had symptoms of episodic vertigo for the past 15 years.  The Board notes that the Veteran may be referring to the first time he sought treatment for the condition, which according to National Guard treatment records appears to be around 1998 or 1999.  In the December 2005 statement mentioned above, the Veteran states that he was first diagnosed with vertigo around 1995.  However, the record indicates that the Veteran had a December 1997 MRI which showed no acoustic neuroma and no focal neurological lesions.  In addition, a July 1996 examination indicated no record of vertigo or similar symptoms.  However, the previously mentioned National Guard treatment records indicate follow up visits for vertigo in July and August 1999 stemming from an episode of vertigo eight months prior.  Additionally, the Veteran had an August 2004 neurological consult that found symptoms consistent with vertigo, however there was no specific diagnosis.  

With respect to the Veteran's period of active duty service between November 1990 and May 1991, the Board finds that the Veteran is presumed sound at entry, despite a reference at one point in the record to symptoms having started in 1988 or 1989.  In this regard, the Board notes that the presumption of soundness can only be rebutted by clear and unmistakable evidence of a preexisting disability, and a single, vague reference to symptoms prior to entry is not sufficient to overcome that presumption.

However, the Board further finds there is no credible medical or lay evidence suggesting that the Veteran's vertigo had its onset during this period of active duty, or that the Veteran's vertigo began within a year of his May 1991 discharge from active duty.  As noted, the Veteran has not clearly alleged a continuity of symptomatology since that period, and, to the extent that such an assertion has been implied, the Board must find it not credible.  Here, the first evidence of treatment appears to be around 1998 or 1999, and at that time, the Veteran reported a history of less than a year prior to that treatment.  To the extent that he has also reported dates of onset as early as 1988 or 1989, and an initial diagnosis in 1995, these inconsistencies merely reinforce that the Veteran is not a reliable historian.  For this reason, and because there are no contemporaneous complaints recorded prior to 1989, the Board concludes that there is no credible evidence suggesting an onset during his period of service in 1990 and 1991, and no credible evidence of a continuity of symptomatology thereafter.

As a result, the Veteran's claim for service connection rests solely on his time in the National Guard while on ACDUTRA.  Where a claim for service connection is based entirely on a period of ACDUTRA, there must be some evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service."  Id. 

As the presumptive regulations do not apply to periods of ACDUTRA and INACDUTRA, the claim for aggravation of a preexisting condition during ACDUTRA must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

The Board notes that the Veteran has not specifically claimed that the vertigo first manifested during a specific period of ACDUTRA, or that ACDUTRA aggravated his preexisting vertigo.  Instead, he has merely asserted that he experienced symptoms during such periods and received treatment while in the Air National Guard.  In addition, there is no medical or lay evidence of record providing direct evidence that vertigo first manifested during a period of ACDUTRA and that a worsening was caused by a period of ACDUTRA.

In the absence of presumption, to establish service connection the Veteran must establish the three Shedden requirements delineated above.  As previously discussed, requirement (1) is met.

As discussed, the Veteran's National Guard treatment records indicate treatment for vertigo in July and August 1999.  The August 1999 record states that the Veteran had an episode of vertigo nine months prior, for which he took antivert and it resolved without further complications.

With respect to direct service connection, the December 2013 VA examiner concluded that the Veteran's vertigo was less likely than not incurred in or caused by active duty service.  The examiner provided the following rationale:

No history of ear disease or disorder treated in military.  His symptoms are consistent with benign positional vertigo, which developed subsequent to his discharge and are not caused by military activity such as noise exposure.  Physical examination reveals normal ear and no evidence of disease or trauma.

The Board notes that the Veteran's private treatment records do indicate treatment for vertigo, however, there is no opinion or rationale provided linking the Veteran's vertigo to active duty service or ACDUTRA.  As such, the private medical records are of limited probative value, other than confirming that the Veteran has received treatment for vertigo or relevant symptoms.  There is no medical evidence linking the onset of the Veteran's vertigo to a period of ACDUTRA.  In addition, the Veteran has not specifically alleged that his vertigo began as a result of ACDUTRA, but rather states that he was treated for it while on active duty training.

While the Veteran is competent to report symptoms of vertigo, the Board notes that the Veteran has not provided any specifics as to his contentions.  The Veteran has provided bare assertions that his vertigo is the result of active duty service.  The Veteran's assertion as to the onset of symptoms of vertigo have been inconsistent.  The lack of evidence etiologically linking the onset of the Veteran's vertigo to any period of active duty service or active duty training weigh against the probative value of the Veteran's statements.  The Board accordingly places little probative value on the bare assertions of the Veteran. 

Therefore, while the Board has considered the Veteran's bare assertions, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between current vertigo and active military service.  The medical opinion outweighs the Veteran's lay contention.  In the absence of additional evidence relating the Veteran's vertigo to active duty military service, or any specific assertion that the vertigo first manifested during a period of ACDUTRA or was aggravated by a period or periods of ACDUTRA, the Board finds that the weight of the evidence supports a finding that it is not etiologically related to the Veteran's service.  As a result, service connection is not warranted.



ORDER


Entitlement to service connection for vertigo, to include as a manifestation of an undiagnosed illness is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


